Citation Nr: 0107583	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-21 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) original 
disability rating for residuals of a left ankle sprain.

2.  Entitlement to service connection for arthritis, left 
ankle.

3.  Entitlement to service connection for a right knee 
disability.


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1983 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in Jackson, Mississippi, which granted a claim by the 
veteran seeking entitlement to service connection for 
residuals of a left ankle sprain, assigning a noncompensable 
disability rating, and which denied entitlement to service 
connection for left ankle arthritis and a right knee 
disability.


REMAND

After careful review of this case, the Board finds that 
appellate adjudication is not yet warranted.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, President 
Clinton signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096  (2000); 
see Karnas v. Derwinski, 1 Vet. App. 308, 313  (1991) (Where 
the law or regulation changes after a claim has been filed, 
but before the administrative or judicial appeal process has 
been conducted, the version of the law or regulation most 
favorable to the veteran shall be applied.). 

In this case, according to the RO's October 1999 statement of 
the case, the veteran's claim for entitlement to service 
connection for a right knee disability was denied as not well 
grounded.  That legal basis for a decision no longer exists.  
Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096  (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).

In regard to the claim for entitlement to a compensable 
rating for residuals of a left ankle sprain and for service 
connection for left ankle arthritis, the Board also finds 
that appellate review is not yet warranted.  VA's new duty to 
assist includes providing a claimant with a VA examination if 
such an examination is necessary to make a decision on the 
claim.  Id. at § 3 (to be codified at 38 U.S.C.A. 
§ 5103A(d)).  Here, the Board recognizes that the veteran 
underwent VA examination of his left ankle in May 1999.  
However, the report of that examination does not clarify 
whether the veteran's left ankle arthritis is a residual of 
his service-connected left ankle sprain or, alternatively, 
whether it is a separate, unrelated disability.  The report 
indicates both that the veteran had "residuals of a left 
ankle injury" involving arthritis, but also suggested that 
the arthritis may be related to a fracture.  One reason for 
the report's failure to clarify this issue is that the 
veteran's service medical records were not reviewed prior to 
the examination.  The current examination report also does 
not adequately indicate, if his arthritis is not related to 
his ankle sprain, whether the veteran currently has any 
residuals of his inservice ankle sprain.

The United States Court of Appeals for Veterans' Claims has 
held that the "fulfillment of the statutory duty to assist . 
. . includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one,"  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991), and "when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking a medical opinion or by scheduling a VA 
examination."  Colvin v. Derwinski, 1 Vet. App. 171  (1991); 
see 38 C.F.R. § 19.9  (2000) (If further evidence or 
clarification of the evidence is essential for a proper 
appellate decision, the Board is required to remand the case 
back to the agency of original jurisdiction.).

Finally, the Board finds that no induction medical 
examination report is of record and the claims file contains 
no service outpatient records prior to 1985, although the 
veteran was on active duty beginning in June 1983.  As such, 
it is possible that there are additional service medical 
records available, but not of record.  The RO should make 
another attempt to secure all available service medical 
records.

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain any 
additional service medical records 
pertaining to the veteran from the 
appropriate records repository.  Copies 
of all correspondences made and records 
obtained should be made part of the 
claims folder.

2.  The RO should review the claims file 
and ensure that all other notification 
and development action required by the 
VCAA is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
in sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92  (December 13, 
2000), and 01-02  (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

3.  The RO should then schedule the 
veteran for VA orthopedic examination.  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review prior to the 
examination.  The veteran's service 
medical records, including a May 1985 
service X-ray report, must be reviewed by 
the examiner prior to the examination.

The purpose of the examination is to 
ascertain and evaluate the nature and 
severity of the veteran's service-
connected residuals of a left ankle 
sprain.  All of the residuals of his 
inservice ankle sprain should be 
determined, if any.  This includes a 
determination as to whether any left 
ankle arthritis is related to the ankle 
sprain.  If so, then the severity of that 
arthritis and any functional impairment 
caused by the arthritis should be 
discussed.  See DeLuca v. Brown, 8 Vet. 
App. 202  (1995).  If not, then the 
examiner should render a medical opinion 
as to whether the veteran's left ankle 
arthritis is in any way related to his 
service.  Evaluation of the right knee 
disability should also be accomplished 
for the purpose of establishing, based on 
the veteran's service medical records and 
other clinical records, whether any 
current pathology is congenital or 
traumatic in origin.  If traumatic in 
origin, the examiner should render an 
opinion as to whether any right knee 
disability owes its etiology to service.

All necessary tests should be conducted, 
and the examiner should review the 
results of any testing prior to 
completion of the report.  All findings 
should be made part of an examination 
report, a copy of which must be made part 
of the claims folder.

4.  Thereafter, the RO should 
readjudicate the claims on appeal on 
their merits.

5.  If any action remains adverse to the 
veteran, he should be furnished a 
Supplemental Statement of the Case which 
summarizes the pertinent evidence, fully 
cites the applicable legal provisions, 
and reflects detailed reasons and bases 
for the decision(s) reached.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


	(CONTINUED ON NEXT PAGE)

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (2000).



